DETAILED ACTION
This office action is in response to request for continued examination of application 16/013,206, filed on 03/26/2021.
Claims 1-11 and 13-21 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.
 
Response to Amendment
Applicant’s amendments, filed 10/05/2020, have been entered.
Regarding rejections of claims 1-11 and 13-21 under 35 U.S.C. 103, the rejections are maintained based on the below responses to arguments and rejections.’
Regarding claims 1, 13, and 20, the claims are newly rejected under 35 U.S.C. 112(a) due to the introduction of new matter.

Response to Arguments
	Applicant’s arguments, filed 10/05/2020, have been entered. Examiner’s response to arguments can be found below.

	Applicant’s arguments are italicized.
	Examiner’s responses are bolded.

	On page 8 of the Final Office Action, Examiner argues that "Kalai teaches causing the map data item to be downloaded from the remote server onto the computing device is further based on a level of complexity of roads in the geographic area, the level of complexity being based on: a number of points of interest in the geographic area, the number of points of interest having a direct relationship with the level of complexity, the direct relationship between the number of points of interest and the level of complexity causing the level of complexity to increase as the number of points of interest increases," citing paragraph [0052] of Kalai. This paragraph of Kalai states that "complexity increases as the number of junctions, roads, and terrain complexities increases," and Examiner argues that "road junctions would be considered points of interest." However, to advance prosecution in this case, claim 1 has been amended to recite "a number of businesses in the geographic area." Kalai does not teach or otherwise suggest a level of complexity being based on a number of businesses in the geographic area and level of complexity increasing as the number of businesses in the geographic area increases.
	Examiner respectfully disagrees. Examiner notes that Davis does render obvious taking into consideration businesses as points of interest in map data:

P. [0020]: “The data cached by mobile devices 130 according to examples of the present disclosure may also include, for example, graphical map tiles, road and address information, business information, or any other data needed to support mapping or determining directions (e.g., road speeds, one-way roads, etc.).  More specifically, in addition to map data, the prefetching manager 119 can request business data or other additional information for the relevant geographic region.”

and determining whether or not to pre-fetch map data based on a point of interest lying within an area of poor network availability:

P. [0035]: “If the user, after selecting the option, searches for a business or some other point of interest, the prefetching manager 119 may automatically check whether the point of interest falls within an area with less favorable network coverage parameters and, in some cases, cache the relevant map data.  In this scenario, a signal is generated based on the high likelihood that, after the user searches for a point of interest, her mobile device will enter the area in which the point of interest is located.”)

Kalai teaches that causing the map data item to be downloaded from the remote server onto the computing device is further based on a level of complexity of roads in the geographic area and that the level of complexity is based on a number of points of interest in the geographic area, the number of points of interest having a direct relationship with the level of complexity, the direct relationship between the number of points of interest and the level of complexity causing the level of complexity to increase as the number of points of interest increases:

P. [0052]: “This may be the case, for example, when the complexity of the area about the origin (e.g., complexity increases as the number of junctions, roads, and terrain complexities increases) is high and a greater amount of map area is needed for navigating through the area about the origin.”)
P. [0053]: “FIG. 11A illustrates a viewing window 1100 of a map surface showing multiple points of interest 502, 504, and 1101.  FIG. 11A illustrates a special point of interest 1101 on the route 501 between the origin 502 and the destination 504.  In this situation, the point of interest 1101 may be assigned a higher priority, and a larger tile radius, than the surrounding route.  This point of interest may be a city, a town, or other landmark that has been assigned a high priority.  A plurality of points of interest along the route may be assigned a high priority and greater amounts of map data tiles may be retrieved for those points of interest.”).

	Therefore, it would be obvious to one of ordinary skill in the art to apply the level of complexity determination of Kalai that incorporates points of interest in the system, method, and medium of Davis which consider businesses as particular types of points of interest in order to determine how much map data to download in a network-limited data environment with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

	Examiner further notes that, as outlined below, Applicant’s application does not contain adequate prior support for a number of businesses to be considered in a level of complexity determination, and therefore the amendments constitute new matter.
	
Summary: Claims 1-11 and 13-21 are rejected based on the above responses to arguments and below rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s specification does not contain any recitation of the level of complexity being based on a number of businesses in a geographic area. The claims have been amended to recite that the level of complexity of roads in the geographic area is based on a number of businesses in the geographic area. However, in P. [00062], Applicant’s specification recites “For example, the pre-fetch module 102 may be configured to cause the map data item to be downloaded from the remote server onto the computing device based on a level of complexity of the roads in the geographic area. Examples of the level of complexity of the roads in the geographic area include, but are not limited to, a number of road intersections in the geographic area (e.g., the more intersections there are, the more complex the roads are) and a degree of change in the shape of the roads in the geographic area (e.g., the more the shape of the roads change, such as with sharp curves in the road, the more complex the roads are).” P. [00063] then goes on to describe other factors which may cause the map data item to be downloaded: “Another factor may be a number of points of interest in the geographic area. For example, the more businesses or other points of interest that are located in the geographic area, the more weight the pre-fetch module 102 may assign to that geographic area in determining whether to pre-fetch any map data items for the geographic area.” Examiner notes that P. [00063] does not recite that the number of businesses increases the level of complexity of the roads; rather, P. [00063] recites that a number of businesses or points of interest in a geographic area may be a factor to the network connectivity metric. There is accordingly insufficient prior support in Applicant’s application for “the level of complexity being based on a number of businesses in the geographic area, the number of businesses having a direct relationship with the level of complexity” and the limitation is therefore new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 8-11, 13-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20150156609), hereinafter Davis, in view of Kalai et al. (US 20140306991), hereinafter Kalai.

	Regarding claims 1, 13, and 20, Davis discloses a computer-implemented method, a system, and a machine storage medium,

	at least one hardware processor (see at least Davis P. [0007]: “In accordance with another example of the present disclosure, a mobile device is presented.  The mobile device includes a processor”); and
	a machine storage medium embodying a set of instructions that, when executed by the at least one hardware processor, cause the at least one processor to perform operations (see at least Davis P. [0007]: “The mobile device includes … a non-transitory computer-readable medium in communication with the processor, where the computer-readable medium stores instructions that are executable by the processor.”),
	the method and operations comprising:
	determining, by a computer system having at least one hardware processor, that a network connectivity metric of a geographic area satisfies a predetermined criteria (see at least Davis P. [0006]: “The method also includes, in response to determining that the mobile device is likely to enter the second coverage area, automatically determining that the first coverage area is more favorable to data transfer than the second coverage area using the first service parameters and the second service parameters.”),
the network connectivity metric comprising a metric of ability of a computing device to communicate with a remote server via a network connection while the computing device is within the geographic area (see at least Davis P. [0006] as above regarding “more favorable to data transfer”); and
causing, by the computer system, a map data item corresponding to the geographic area to be downloaded from the remote server onto the computing device during a time at which the computing device is not located within the geographic area based on the determination that the network connectivity metric of the geographic area satisfies the predetermined criteria (see at least Davis P. [0006]: “The method also includes, in response to determining that the first coverage area is more favorable to data transfer than the second coverage area, generating a request for map data for rendering a map of the second coverage area, where the request is generated when the mobile device is within the first coverage area, and where the request is generated prior to receiving a request to view the map of the second coverage area on the mobile device.”),
the downloaded map data item being stored in a memory of the computing device (see at least Davis P. [0006]: “The method further includes receiving, at the mobile device, the map data from a map data server, and storing the map data in the non-transitory computer-readable medium.”),
the map data item being configured to be used by the computing device to display a visual representation of the geographic area on the computing device (see at least Davis P. [0006]: “Still further, the method includes, in response to receiving the request to view the map of the second coverage area, rendering the map using the stored map data.”).
Davis does not explicitly teach the causing the map data item to be downloaded from the remote server onto the computing device is further based on a level of complexity of roads in the geographic area, the level of complexity being based on: a number of businesses in the geographic area, the number of businesses having a direct relationship with the level of complexity, the direct relationship between the number of businesses and the level of complexity causing the level of complexity to increase as the number of businesses increases.
However, Davis does render obvious taking into consideration businesses as points of interest in map data (see at least Davis P. [0020]: “The data cached by mobile devices 130 according to examples of the present disclosure may also include, for example, graphical map tiles, road and address information, business information, or any other data needed to support mapping or determining directions (e.g., road speeds, one-way roads, etc.).  More specifically, in addition to map data, the prefetching manager 119 can request business data or other additional information for the relevant geographic region.”) and determining whether or not to pre-fetch map data based on a point of interest lying within an area of poor network availability (see at least Davis P. [0035]: “If the user, after selecting the option, searches for a business or some other point of interest, the prefetching manager 119 may automatically check whether the point of interest falls within an area with less favorable network coverage parameters and, in some cases, cache the relevant map data.  In this scenario, a signal is generated based on the high likelihood that, after the user searches for a point of interest, her mobile device will enter the area in which the point of interest is located.”).
In the same field of endeavor (see at least Kalai P. [0025]: “The present application generally relates to pre-fetching map data from a map database.  Pre-fetching map data may refer to access/retrieval of map data by an application or device before the map data is immediately required for use.  In one embodiment, map data may be pre-fetched before an initiation of a function that uses the pre-fetched data. …  A benefit of pre-fetching the map data is that during periods in which a map database is unavailable (e.g., when a mobile computing device is offline), the pre-fetched map data may be available to a mapping application or computing device to provide some services or functions, such as displaying a pre-fetched route.”), Kalai teaches causing the map data item to be downloaded from the remote server onto the computing device is further based on a level of complexity of roads in the geographic area, the level of complexity being based on: a number of businesses in the geographic area, the number of businesses having a direct relationship with the level of complexity, the direct relationship between the number of businesses and the level of complexity causing the level of complexity to increase as the number of businesses increases (see at least Kalai P. [0052]: “This may be the case, for example, when the complexity of the area about the origin (e.g., complexity increases as the number of junctions, roads, and terrain complexities increases) is high and a greater amount of map area is needed for navigating through the area about the origin.”)”; P. [0053]: “FIG. 11A illustrates a viewing window 1100 of a map surface showing multiple points of interest 502, 504, and 1101.  FIG. 11A illustrates a special point of interest 1101 on the route 501 between the origin 502 and the destination 504.  In this situation, the point of interest 1101 may be assigned a higher priority, and a larger tile radius, than the surrounding route.  This point of interest may be a city, a town, or other landmark that has been assigned a high priority.  A plurality of points of interest along the route may be assigned a high priority and greater amounts of map data tiles may be retrieved for those points of interest.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of determining map data to be downloaded based on a level of complexity of roads in a geographic area by taking into consideration a number of points of interest in the area as taught by Kalai with the consideration of businesses as points of interest to be pre-fetched as taught by Davis in order to ensure a user has access to complete information about points of interest including businesses in an area of limited network connectivity with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

	Regarding claims 2 and 14, Davis discloses the computer-implemented method of claim 1 and the system of claim 13.
	Davis further discloses comprising:
detecting, by the computer system, a request to display the visual representation of the geographic area on the computing device (see at least Davis P. [0007]: “In addition, the instructions are operable to cause the processor to receive, at the mobile device, the map data from a map data server, store the map data in the non-transitory computer-readable medium, and in response to receiving the request to view the map of the second coverage area, render the map using the stored map data.”); and
(see at least Davis P. [0007]: “In addition, the instructions are operable to cause the processor to … in response to receiving the request to view the map of the second coverage area, render the map using the stored map data.”; P. [0026]: “For example, a navigation application 145 may be stored in the memory 134 and execute on the processor 132 to request and receive map data via the radio communications transceiver 142, process the map data to render map images on the display 138”).

Regarding claims 3 and 15, Davis discloses the computer-implemented method of claim 1 and the system of claim 13.
Davis further discloses comprising:
determining, by the computer system, a geolocation of a user of the computing device (see at least Davis P. [0027]: “The user request may be, for example, a command to display a specified geographic region on the mobile device or a command to continuously update the display with map data for the current location of which the mobile device 130 (which may be used when the user is driving).”); and 
determining, by the computer system, the geographic area based on the determined geolocation of the user (see at least Davis P. [0015]: “To determine whether map data should be prefetched for the target geographic region, the prefetching manager may compare one or several parameters in the target geographic region to the corresponding parameters at the present location.”),
wherein the determination of the geolocation of the user and the determination of the geographic area are performed prior to any request by the computing device for navigation instructions associated with the geographic area and prior to any request by the computing device to display the (see at least Davis P. [0028]: “To provide navigation in such "target" areas, the prefetching manager 119 may prefetch and cache map data before the user enters the target area.  Thus, the user need not issue commands to cache map data before entering the target area.”).

	Regarding claims 4 and 16, Davis discloses the computer-implemented method of claim 1 and the system of claim 13.
	Davis further discloses comprising:
receiving, by the computer system, a request for a route from a starting geographic location to a destination geographic location (see at least Davis P. [0034]: “In an example implementation, the prefetching manager 119 determines that it is likely that the mobile device 130 will transition from the first coverage area 202 to the second coverage area 204 by using a user action as a signal.  One example of such user action is sending a reference (e.g., a URL) to a certain map from a browser running on a personal computer to the smartphone. In response to this user-action related signal, the mobile device 130 automatically, without a command from the user, analyzes network parameters of at least the second coverage area 204 and caches map data related to the user action.  If there are known areas of poor data network access (e.g., signal strength, data speed) along a route, the prefetching manager 119 may cause map data to be cached for those areas before the mobile device 130 enters the areas. Caching may occur at the time of the user action-generated signal, or it may occur when en route to a destination.”);
determining, by the computer system, the route from the starting geographic location to the destination geographic location based on the request (see at least Davis P. [0034] as above *Examiner notes that determining a route from a starting location to a destination is well-known in the art.); and
(see at least Davis P. [0034]: “If there are known areas of poor data network access (e.g., signal strength, data speed) along a route, the prefetching manager 119 may cause map data to be cached for those areas before the mobile device 130 enters the areas.  Caching may occur at the time of the user action-generated signal, or it may occur when en route to a destination.”).

Regarding claim 8, Davis discloses the computer-implemented method of claim 1.
Davis further discloses wherein the map data item comprises an image file (see at least Davis P. [0026]: “For example, a navigation application 145 may be stored in the memory 134 and execute on the processor 132 to request and receive map data via the radio communications transceiver 142, process the map data to render map images on the display 138, variously adjust the map images in response to user commands provided via the user interface 136, etc.”).

Regarding claim 9, Davis discloses the computer-implemented method of claim 1.
Davis further discloses wherein the map data item comprises a map tile (see at least Davis P. [0020]: “The data cached by mobile devices 130 according to examples of the present disclosure may also include, for example, graphical map tiles”).

Regarding claim 10, Davis discloses the computer-implemented method of claim 1.
Davis further discloses wherein the computer system comprises the computing device (see at least Davis P. [0007]: “In accordance with another example of the present disclosure, a mobile device is presented.  The mobile device includes a processor, a display in communication with the processor, a radio communications transceiver in communication with the processor, and a non-transitory computer-readable medium in communication with the processor, where the computer-readable medium stores instructions that are executable by the processor.  The instructions are executable to cause the processor to automatically determine, at a time when the mobile device is positioned in a first coverage area, that the mobile device is likely to enter a second coverage area, where the first coverage area is associated with first service parameters and the second coverage area is associated with second service parameters, and where the mobile device has access to map data while in the first coverage area and the second coverage area.  The instructions are also operable to cause the processor, in response to determining that the mobile device is likely to enter the second coverage area, to automatically determine that the first coverage area is more favorable to data transfer than the second coverage area using the first service parameters and the second service parameters.  The instructions are further operable to cause the processor, in response to determining that the first coverage area is more favorable to data transfer than the second coverage area, to generate a request for map data for rendering a map of the second coverage area, where the request is generated when the mobile device is within the first coverage area, and where the request is generated prior to receiving a request to view the map of the second coverage area on the mobile device.  In addition, the instructions are operable to cause the processor to receive, at the mobile device, the map data from a map data server, store the map data in the non-transitory computer-readable medium, and in response to receiving the request to view the map of the second coverage area, render the map using the stored map data.”).

Regarding claim 11, Davis discloses the computer-implemented method of claim 1.
Davis further discloses wherein the computer system comprises the remote server (see at least Davis P. [0016]: “The system 100 includes one or more mobile devices 130 in communication with a map data server 110.”).

Regarding claim 21, Davis teaches the method of claim 1.
Davis does not explicitly teach wherein the causing the map data item to be downloaded from the remote server onto the computing device is further based on: a speed of the computing device; or the map data item covering a parking lot.
In the same field of endeavor, Kalai teaches wherein the causing the map data item to be downloaded from the remote server onto the computing device is further based on:
a speed of the computing device (see at least Kalai P. [0065]: “Processor capacity for performing map database access may be considered. For example, a current processor capacity may be checked against a threshold.  This may be the case when a current condition of the mapping application requires reduced data retrieval and/or processing due to processor load.  For example, where the processor is overloaded or backed up (the processor capacity is low or below a threshold), the map data tile radii may be shortened to reduce the total amount of map data tiles retrieved and processed, thereby lessening processor workload.”); or the map data item covering a parking lot.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the map pre-fetching data of Davis with the map data downloading based on computing device speed in order to reduce the total amount of map data tiles retrieved and processed, thereby reducing processor workload (Kalai P. [0065]).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20150156609), hereinafter Davis, Kalai et al. (US 20140306991), hereinafter Kalai, and Blumenberg et al. (US 20130325326), hereinafter Blumenberg.

	Regarding claims 5 and 17, Davis discloses the computer-implemented method of claim 4 and the system of claim 16.

	In the same field of endeavor, Blumenberg teaches wherein the determining the route comprises:
generating a plurality of candidate routes from the starting geographic location to the destination geographic location (see at least Blumenberg P. [0138]: “The multifunction device may generate one or more candidate routes between those two points.”);
ranking the plurality of candidate routes based on a ranking model (see at least Blumenberg P. [0140]: “In various embodiments, the multifunction device may be configured to display alternate or contingency routes.  In some cases, these routes may be selectable by the user (e.g., via the touch screen interface).  In other cases, the multifunction device may select a best route based on one or more parameters, such as shortest distance or time.  In some cases, these parameters or preferences may be set by the user.”); and
selecting the route based on the ranking of the plurality of candidate routes (see at least Blumenberg P. [0140]: “In other cases, the multifunction device may select a best route based on one or more parameters, such as shortest distance or time.  In some cases, these parameters or preferences may be set by the user.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the map pre-fetching system and method of Davis with the route generation and ranking of Blumenberg in order to allow for the rerouting of a device using cached data in the event a user deviates from an original route (Blumenberg P. [0141]).

Claims 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20150156609), hereinafter Davis, Kalai et al. (US 20140306991), hereinafter Kalai, and Crossno et al. (US 8886216), hereinafter Crossno.

	Regarding claims 6 and 18, Davis discloses the computer-implemented method of claim 1 and the system of claim 13.
	Davis further contemplates the failure of a download while in the geographic area (see at least Davis P. [0028]: “Otherwise, if the user fails to cache the map data, the user might be unable to download the map data when inside the target area.”).
	However, the combination of Davis and Kalai does not explicitly teach wherein the network connectivity metric comprises a number of downloads that were attempted by devices and failed while the devices were located within the geographic area.
	In the same field of endeavor, Crossno teaches wherein the network connectivity metric comprises a number of pings that were attempted by devices and failed while the devices were located within the geographic area (see at least Crossno Col. 10, lines 4-11: “It will also record the number of ping attempts that were unsuccessful in attempting to establish communication with network towers by the process initiated in decision blocks 316 and 318, and such data may be retained and forwarded on the next communication attempt to be used by the system to "learn" additional information about the given route. The process will then return to location start block 302.” *Examiner notes that it would be known in the art that number of unsuccessful ping attempts would communicate the same connectivity information as number of failed downloads.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use the simple substitution of ping attempts as connectivity metric as described by Crossno with the failed downloads as contemplated by Davis in the map pre-fetching system and 

Regarding claims 7 and 19, Davis discloses the computer-implemented method of claim 1 and the system of claim 13.
Davis does not explicitly teach wherein the network connectivity metric comprises a number of requests received by the remote server from devices while the devices were located within the geographic area.
In the same field of endeavor, Crossno teaches wherein the network connectivity metric comprises a number of requests received by the remote tower while the devices were located within the geographic area (see at least Crossno Col. 10, lines 4-11: “It will also record the number of ping attempts that were unsuccessful in attempting to establish communication with network towers by the process initiated in decision blocks 316 and 318, and such data may be retained and forwarded on the next communication attempt to be used by the system to "learn" additional information about the given route. The process will then return to location start block 302.” *Examiner notes that the method and system as implemented on a mobile device would be able to record unsuccessful ping attempts to a server or network tower and that attempts to establish contact with a network tower would communicate the same or more connectivity information as attempts to contact or request information from a remote server.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use the simple substitution of ping attempts received by a network tower for requests received by a remote server as connectivity metric as described by Crossno in the map pre-fetching system and method of Davis to obtain the predictable result of measuring connectivity. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662